TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00467-CV



                                 In the Interest of N. M. K. T.


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
     NO. DAD-13-04305, HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant has filed a motion to dismiss this appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 30, 2014